Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/21 has been entered.
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 8/23/21, claims 1-14 are currently pending in the application, with claims 11-13 being with withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-nucleating agent”. The phrase "quinacridonequinone type" renders the claim indefinite because the claim includes elements not actually disclosed (i.e. those encompassed by "quinacridonequinone type"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d). Claims 2-10 and 14 are also included in this rejection because they depend on rejected base claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Berneitner (EP 1344793 A1, of record).
Berneitner teaches a polyolefin composition comprising (A) a heterophasic propylene copolymer and B) a -nucleating agent, wherein A) comprises a matrix phase comprising a) 50-95 wt.% propylene copolymer with up to 5 mol% ethylene and/or C4-C8 o-olefin, and b) 5-50 wt.% a disperse phase comprising an ethylene rubber (Ab., [0009-0017, 0025-0030, 0033]). The reference further teaches that the heterophasic propylene copolymer may be prepared by melt blending the matrix polymer with an EPR rubber [0014, 0039] (i.e. blending as individual components to provide for a blended composition comprising 59-95 wt.% polypropylene copolymer and 5-50 wt.% EPR rubber), and that the propylene copolymer may prepared using Ziegler-Natta catalysts [0038]. Disclosed matrix phase polymer 1 in Table l has a melt flow rate (MFR1) of 2.5 g/10 min (at 230°C under 2.16 kg load, [0047], falls within the claimed range), and has a xylene cold soluble fraction of 2.4 wt.%.
 Regarding the -nucleating agent, Berneitner teaches quincridonequinone and a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone and dimethoxyquinacridonequinone, with a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone as a particularly preferred species (read on claimed -nucleating agent) [0026, 0030]. Composition in working examples (Table 2) include 0.1 wt.% of a nucleating agent (falls within the claimed range).
The prior art fails to disclose a composition comprising (1) claimed -nucleating agent  and a terpolymer of propylene with (2) 0.5 to 3.0 wt.% ethylene and 0.5 to 12 wt.%  C4-C8 -olefin, (3) having a xylene cold soluble content (XCS) in one single embodiment as in the claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
With regard to (1), Berneitner teaches a genus of -nucleating agents, including quinacridonequinone and a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone and dimethoxyquinacridonequinone, with a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone as a particularly preferred species [0026, 0030]. Additionally, working examples (Table 2) comprise a propylene polymer, an ethylene-1-octene rubber at 10 wt.% or 15 wt.%, and 0.1 wt.% of a -nucleating agent. Moreover, Berneitner teaches that a -nucleating agent causes the matrix phase to crystallize in hexagonal or pseudohexagonal -modification [0011] and therefore, the amount of a -nucleating agent in the composition is a result effective variable because changing the amount will clearly affect the type of product obtained.
With regard to (2), the reference teaches that the propylene copolymer may have up to 5 mol% ethylene and/or C4-C8 -olefin, i.e. it may include any amount up to 5 mol% of ethylene and C4-C8 -olefin. Thus, Berneitner’s propylene copolymers may have 95 mol% propylene, 2.5 mole % or less of ethylene and 2.5 mole% or less of an -olefin. When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, to provide for a terpolymer such as, for example, of propylene with 2.5 mol% ethylene (i.e. 1.67 wt.%) and 2.5 mol% of an 1-butene (i.e. C4 -olefin. 3.3 wt.%).
With regard to (3), disclosed matrix phase of polymer 1 in Table 1 is prepared by Ziegler Natta polymerization and has a melt index within the claimed range and a XCS of 2.4 wt.%, i.e. a value close to the claimed lower limit of 2.5 wt.%. Additionally, given the teaching in the general disclosure on a matrix phase copolymer of propylene with up to 5 % of ethylene and/or C4-C8 -olefin, i.e. encompassing a propylene copolymer with 5 mol% of ethylene and C4-C8 -olefin, and on Ziegler Natta polymerization, one skilled in the art would reasonably expect the copolymers of overlapping scope to comprise the same properties, including a xylene cold soluble amount as claimed in the instant invention.
Thus, given the generic teaching in Berneitner that a heterophasic propylene copolymer may be prepared by melt blending the matrix polymer with an EPR rubber, the teaching on quinacridonequinone and a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone and dimethoxyquinacridonequinoneas suitable -nucleating agents, the teaching on a propylene copolymer with up to 5 mol% ethylene and/or C4-C8 -olefin comonomers as suitable matrix polymers and preparation of propylene copolymers by Ziegler Natta polymerization, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a matrix phase copolymer (for melt blending with EPR rubber component), comprising 95 mol% propylene and 5 mol% ethylene and C4-C8 -olefin in a 1:1 mole ratio, with any of the disclosed -nucleating agents, including that of the claimed invention, in an amount of 0.1 wt.% or any amount depending on the degree of hexagonal or pseudohexagonal -modification desired, with a reasonable expectation of success. 
Additionally, as discussed above, a skilled artisan would reasonably expect Berneitner’s copolymers comprising monomers within the scope of the claimed invention and prepared using Ziegler Natta catalysts as in the claimed invention, to have the claimed XCS, absent evidence to the contrary (obviates claim 1). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Moreover, it would have been obvious to a skilled artisan to utilize terpolymers having a XCS value close to the disclosed 2.4 wt.%, including those having XCS close to or at the claimed end point of 2.5 wt.% on the basis that the copolymers having XCS values that are close enough would have the same properties, absent evidence to the contrary. Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
With regard to claim 2, Berneitner teaches polymerization using Ziegler Natta catalysts as in the claimed invention. Therefore, a skilled artisan would reasonably expect polymerization with Ziegler Natta catalysts to have the claimed polydispersity, absent evidence to the contrary.
With regard to claims 3, 4, 8-10, it is noted that the glass transition temperature in general is a characteristic of the monomeric constituents and amounts thereof, which are obviated by Berneitner for reasons stated above. Additionally, the reference teaches polymers having melt flow rate within claimed range (i.e. a parameter directly dependent on molecular wt.) a quiacridonequinone type nucleating agent within claimed range, and ethylene rubber copolymer (i.e. elastomeric modifier) in amounts and type of overlapping scope as disclosed in the specification (pages 6-11). Thus, it would have been obvious to a skilled artisan to reasonably expect the disclosed propylene copolymers of overlapping scope and nucleated with claimed -nucleating agent to have the claimed glass transition temperature, melting and crystallization temperatures, claimed amount of -modification, and for compositions comprising terpolymers of overlapping scope and including an EPR rubber copolymer to be capable of providing for claimed impact strength increase and tensile modulus, absent evidence to the contrary.
With regard to claim 5, Berneitner teaches 5-50 wt.% of ethylene rubber (Ab., [0009]), which reads on claimed elastomeric modifier (B).
With regard to claims 6 and 7, Berneitner teaches heterophasic polymers comprising ENGAGE EG 8400, an ethylene-1-octene rubber (Table Ib). It is noted that the melting point of ENGAGE EG 8400 is 60°C (meets limitation b) of claim 6) and the melt index at a load of 2.16 kg and 190°C is 30 g/l0 min (meets limitation a) of claim 7).
With regard to claim 14, Berneitner teaches use of polyolefin compositions for housings for household and electric appliances [0002].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (a) Berneitner (EP
1344793 A1) in view of Galvan et al. (US 9,969,820 B2) (references of record).
The discussion with regard to Berneitner from paragraph 6 above is incorporated herein by reference. It is noted that Berneitner teaches Ziegler Natta catalysts for polymerization [0038, 0052].
Although Berneitner does not explicitly disclose the polydispersity of propylene copolymers, Galvan teaches polypropylene sheets and films of propylene polymers prepared in the presence of specific Ziegler Natta catalyst provide for excellent physical and mechanical properties, combined with and processing characteristics (Ab.). The reference teaches that polymerization of propylene, optionally with ethylene and/or o-olefins, using specific Ziegler Natta catalysts yields a polydispersity index, i.e. Mw/Mn, of higher than 2.5, preferably higher than 7 (col. 2, lines 19-49). Given the teaching in Galvan on Ziegler Natta polymerization of propylene as providing for polydispersity index of higher than 2.5, preferably higher than 7 and the advantages thereof in molded articles, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to produce Berneitner’s propylene copolymers using Galvan’s Zeigler Natta catalysts to produce propylene copolymers having polydispersity index of 3 or more and thereby arrive at the claimed invention.

Response to Arguments
In view of the amendment dated 8/23/21, the art rejections based on Defoer-Mader combination and the double patenting rejections as set forth in the office action dated 6/22/21 are all withdrawn. Additionally, the art rejections based on EP 1344793 A1 as set forth in paragraphs 3 and 5 of the office action dated 6/22/21 are rewritten hereinabove in the view of the amendment. Applicant’s arguments have been duly considered but are not deemed persuasive for the following reasons:
Applicant’s Arguments:
Bernreitner (EP '793) discloses a polyolefin composition comprising A) a heterophasic propylene copolymer containing a) 50-95 wt% of a matrix phase comprising a propylene homopolymer or propylene copolymer with up to 5 mol% of ethylene and/or at least one C4 to C8 -olefin and b) 5 to 50 wt% of a disperse phase comprising an ethylene rubber copolymer, and B) a -nucleating agent. While the Office Action asserts that a matrix phase of propylene with 1-butene and ethylene comonomer would encompass the claimed terpolymers, Bernreitner (EP '793) only teaches this matrix phase as a component in a heterophasic propylene copolymer, not as an individual component. There is no teaching that would lead one skilled in the art to select a terpolymer of propylene, 0.5 to 3.0 wt% of ethylene, and 0.5 to 12.0 of a C4 to C10 a-olefin based on broad disclosure of "up to 5 mol% of ethylene and/or at least one C4 to Cs a-olefin," and the examples therein all use propylene homopolymers.

Examiner’s Response:
As stated in the previously presented rejections (office action dated 12/21/20) and in the rejections presented hereinabove, Berneitner teaches that the propylene copolymers may have up to 5 mol% ethylene and/or C4-C8 -olefin, i.e. it may include ethylene and C4-C8 -olefin in an amount up to 5 mol%. Thus, Berneitner’s propylene copolymer may have 95 mol% propylene, 2.5 mole % or less ethylene and 2.5 mole% or less of an C4-C8 -olefin, and when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio. Thus, in a copolymer of 95 mol% propylene, 2.5 mol% of ethylene and 2.5 mol% of 1-butene, the calculated amounts of ethylene and 1-butene are 1.67 wt.% and 3.3 wt.%, respectively. Furthermore, the reference teaches that the heterophasic propylene copolymer may be prepared by melt blending the matrix polymer with an EPR rubber [0014, 0039], i.e. providing a blended composition comprising propylene copolymer and EPR rubber as individual components.
Applicant’s Arguments:
Bernreitner ('793) fails to provide any indication that a terpolymer with a narrow range of ethylene and C4-C10 -olefin comonomers would have increased susceptibility towards -nucleation when even low amounts of a quinacridonequinone type -nucleating agent are used and that the stiffness in said terpolymer could be kept at high levels. Instead, Bernreitner ('793) provides a wide range of possible  -nucleating agents with the examples therein only using calcium pimelate or N,N'-dicyclohexyl-2,6-napthalene dicarboxamide. Additionally, the examples use these -nucleating agents in an amount that is higher by an order of magnitude than the amount used in the examples of the present specification. As such, Bernreitner ('793) fail to provide any suggestions that would motivate one skilled in the art to use the presently recited terpolymer of propylene, 0.5 to 3.0 wt% ethylene, and 0.5 to 12.0 of a C4 to C10 -olefin with 0.005 to 0.5000 wt% of a quinacridonequinone type -nucleating agent.

Examiner’s Response:
Bernreitner clearly teaches a genus of -nucleating agents including quinacridonequinone and a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone and dimethoxyquinacridonequinone, with a mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone as a particularly preferred species [0026, 0030]. Additionally, disclosed compositions in Table 2 comprise a propylene polymer, an ethylene-1-octene rubber at 10 wt.% or 15 wt.%, and 0.1 wt.% of a nucleating agent. Thus, disclosed genus of -nucleating agents and exemplified embodiments obviate the claimed nucleating agent and amount thereof. Moreover, as stated in the rejection above, the amount of -nucleating agent is a result effective variable and a skilled artisan would have found it obvious to utilize the same in an amount depending on the desired modification product, including in amount within the claimed range, absent evidence of criticality for the claimed range. 
With regard to the argument that the disclosed examples in Bernreitner use these -nucleating agents in an amount that is higher by an order of magnitude than the amount used in the examples of the present specification, Bernreitner’s examples teach compositions comprising 0.1 wt.% these -nucleating agent, i.e. an amount which falls within the claimed range of 0.005 to 0.5000 wt.%. Moreover, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). All disclosures in reference patent must be evaluated, including nonpreferred embodiments; reference is not limited to disclosure of specific working examples. In re Mills and Palmer, 176 USPQ 196 (CCPA 1972).
Thus, given the teaching in Bernreitner on melt blendable compositions of propylene copolymers and ethylene rubbers, the teaching on claimed -nucleating agents, with mixed crystal of 5,12-dihydro(2,3b)acridine-7,14-dione with quino(2,3b)acridine-6,7,13,14-(5H, 12H)-tetrone disclosed as particularly preferred species, Examiner maintains that a terpolymer of propylene with 0.5 to 3.0 wt% ethylene and 0.5 to 12.0 of a C4 to C10 -olefin, with 0.1 wt.% or an appropriate amount of claimed -nucleating agent depending on the desired level of crystallinity, is obviated by Bernreitner for reasons discussed above.
Applicant’s Arguments:
Furthermore, given that previously-cited Bernreitner (US 2011/0104416) had indicated that higher amounts of comonomer than 3.0 wt.% could result in undesirable drops in stiffness, Paragraphs [0064-0065], and Bernreitner (US 201 1/0293867) similarly noted that increased comonomer, especially 1-butene, would result in decreased stiffness, Paragraph [0066], those skilled in the art would not have modified the homopolymers in Bernreitner ('793) to arrive at the presently claimed terpolymers, especially given that Bernreitner ('793) already demonstrated decreased stiffness and needed an additional talc component to increase stiffness to levels comparable to the polyolefin composition without nucleating agents, Paragraph [0025], See Examples 1-3 (showing decreased flexural modulus values in Example 2 compared to unmodified Example 1, which was improved by adding talc in Example 3).

Examiner’s Response:
At the outset, it is noted that Applicant’s arguments refer to teachings of references that are not relied upon in rejections (as set forth in the action dated 6/22/21 and as presented above). Even so, unlike the Bernreitner reference relied upon in the rejections (EP 1344793 A1), US 20110104416 A1 is directed a polymer necessarily comprising 1-hexene as a comonomer (Ab.), having a melt flow rate (MFR2) of equal to or below 0.5 g/10 min at 230oC under 2.16 kg load [0081-0082] and a xylene soluble fraction equal to or less than 2.5 wt.% (Ab.). However, the MFR1 (at 230oC under 2.16 kg) of the matrix phase polymers in Bernreitner (Table 1a, [0047]) are greater than the upper limit disclosed in US 20110104416 A1. Likewise, US 20110293867 A1 teaches a propylene copolymer comprising at least 1-butene as a comonomer, and having a comonomer content in the range of 1.0 to 3.0 wt.%, said copolymer having a melt flow rate (MFR) of equal to or below 0.8 g/10 min at 230oC under 2.16 kg load, and a xylene soluble fraction equal to or less than 2.5 wt.% (Ab., [0095-0096]). Disclosed (MFR) upper limit of equal to or below 0.8 g/10 min is below the MFR value of 2.5 disclosed for the matrix phase in Bernreitner (Table 1a). Therefore, the specific teachings in US 20110104416 A1 and US 20110293867 A1 on the comonomer content and impact thereof on properties are not directly applicable to Bernreitner’s propylene copolymers because multiple variable are involved, and the copolymers are mutually exclusive at least on the basis of their MFR2 values.
Applicant’s Arguments:
As discussed in the previous amendment, the present invention has increased -phase formation and the previously-submitted Gahleitner Declaration further provides an additional example of a commercial ethylene-propylene random copolymer (RC1), which is non-nucleated in CE5 and -nucleated in CE4, 5-6. Both the formation of -phase and the enhancement of impact strength are lower for RC1, CE4, when compared to the inventive terpolymers, IE1, IE2. Since enhancement of impact strength through -modification is linked to molecular weight, /.e.g, MFR2, CE4 should be compared to IE1, § 7.1 RC1 had an improvement of only 60% due to -nucleation, whereas the terpolymer had a significantly higher improvement of 431%, IE1, CE4, § 7. Bernreitner ('793) is silent as to any increased impact enhancement by using a terpolymer and only uses a propylene homopolymer as the matrix phase in the examples therein. Therefore, given that Bernreitner ('793) is silent as any benefits from using a terpolymer (A) of propylene, 0.5 to 3.0 wt% ethylene, and 0.5 to 12.0 wt% C4 to C10 a-olefin or a quinacridonequinone type -nucleating agent, the increased impact performance for a -modified terpolymer over a propylene copolymer with just one type of comonomer is unexpected.
 	Additionally, the present inventive examples also did not have a significant decrease in their stiffness as evidenced by the tensile modulus values after -nucleation, Table 1; pg. 3, lines 15-18. Notably, the examples do not use talc, unlike Bernreitner ('793) where it is explicitly stated that talc should be added to counteract decreases in stiffness, Paragraph [0025].

	Examiner’s Response:
	The data in the Declaration provides additional data to demonstrate that inventive examples IE1* and IE2*, i.e. compositions comprising terpolymer and a -nucleating agent provide for superior impact strength when compared to comparative examples CE1*, CE2* and
CE5*, which are devoid of a -nucleating agent, and when compared to CE4*, which is devoid of the terpolymer. However, it is the Examiner’s position that the data demonstrating criticality of compositions comprising a terpolymer and a -nucleating agent is limited to compositions comprising specific terpolymer(s) (TP1 And TP2) of propylene, 1-butene (9 wt.% in TP1 and 8.9 wt. % in TP2) and ethylene (1 wt.% in both) ( PGPUB - [0201-0201]), and a specific -nucleating agent (CGNA-7588, [0203)], quinacridonequinone) in a specific amount (0.01 wt.%). The data is not reasonably commensurate in scope with the claim language (as in claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satya B Sastri/
Primary Examiner, Art Unit 1762